Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

*Due to an amendment crossed in the mail, the previous Final office action is hereby vacated and a new Final office action follows.

Detailed Action
The amendment filed after non-final office action on February 4, 2020 is acknowledged and entered.  Claims 1-117, 119-171, 177-180 were canceled and claims 118 and 190 were amended.  Claims 118, 172-176, 181-190 are pending in the instant application.  Claims 118, 172-176, 181-190 are examined on the merits of this office action.

Withdrawn Rejections
The objection the specification is withdrawn in view of applicant’s arguments filed October 15, 2020.

The rejection of claims 118, 177, 179, 181, and 182-188 under 35 U.S.C. 101 is withdrawn in view of amendment of the claims filed October 15, 2020 to require 1-6% of lactoferrin and milk from a non-human source.

The rejection of claims 118, 172-177, 179, and 181-190 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of amendment of the claims filed October 15, 2020.

Yanhong (CN104430899 A) as evidenced by Layman (Nutrition ReviewsVR Vol. 76(6):444–460, 2018) is withdrawn in view of amendment of the claims filed October 15, 2020.

The rejection of claims 118, 172-177, 179, 181-190 under 35 U.S.C. 103 as being unpatentable over Yanhong (CN104430899 A, see attached google translation) as evidenced by Layman (Nutrition Reviews VR Vol. 76(6):444–460, 2018) as applied to Claims 118, 172-177, 182-189, in further view of Wang (US8524658 B2) is withdrawn in view of amendment of the claims filed October 15, 2020.
 
Declaration(s) under 37 CFR 1.132
The declarations under 37 CFR 1.132 filed October 15, 2020(Devon Kuehn), February 4, 2021 (by Devon Kuehn) and February 4, 2021(Bo Lonnerdal) are insufficient to overcome the rejection of Claims 118, 172-176 and 181-190 under 35 U.S.C. 103 as being unpatentable over Yanhong (CN104430899 A) as evidenced by Layman (Nutrition ReviewsVR Vol. 76(6):444–460, 2018) in view of Wang (US8524658 B2, cited previously) and Wittke (WO2014099134 A1) based on the following: Applicant argues unexpected results  with regards to a formulation comprising WPH, alpha-lactalbumin and lactoferrin.  In particular, Applicant states “subsequent data validates the use in formulas of increased levels of WPH, as claim 190 recites. The examiner is respectfully referred to Exhibit A to the declaration of Devon Kuehn, M.D. submitted with this paper. The paper describes in vitro analyses of lactoferrin and osteopontin in various ratios in a formula protein matrix. (Kuehn Decl., Exh. A at p. 2, lines 23-26.) Substantially the same paper has been published as Lan Liu, Rulan Jiang, and Bo Lonnerdal, Evaluation of Bioactivities of the Bovine Milk Lactoferrin-Osteopontin Complex in Infant Formulas, J. AGRIC. FOOD CHEM. 2020, 68, 22, 6104-6111 (May 20, 2020). The study was sponsored by the applicants. (See Kuehn Decl. Exh. A dated 10/15/2020 at p. 17, lines 355-57 ("This study was supported by ByHeart.").) - 17-02008
The study considered the effects of various conditions on in vitro digestion of lactoferrin and osteopontin. (See Kuehn Decl. Exh. A dated 10/15/2020 at p. 4, lines 87-89.) One discovery of the study was that peptides and proteins in WPH and alpha-lactalbumin appear to protect lactoferrin from in vitro digestion, potentiating its bioactivity. (See Kuehn Decl. Exh. A dated 10/15/2020 at p. 10, lines 201-10.) The study thus supplies a new reason to provide increased levels of WPH in a formula. 
Further, it is respectfully submitted that a person skilled in the art would not seek to increase WPH levels in a formula without a reason. As is well known in the art, excessive levels of protein in a formulation such as an infant formula can cause health problems in those who consume it. For example, consuming too much protein can stress or even damage the kidneys. So increasing the amount of one 
protein component, such as WPH, can mean a trade-off, requiring a decrease in the level of another protein. (See Kuehn Decl. 11 12, 16-17.) It is respectfully submitted that nothing in the cited art provides a reason why a person skilled in the art would choose to make this trade-off by increasing levels of WPH in a formula.  Applicant further argues in the declaration filed 10/15/2020 that “peptide and proteins in WPH and alpha-lactalbumin appear to protect lactoferrin from in vivo digestion potentiating is bioactivity (See Exh A. page 10, lines 201-210).    Additionally, in the Kuehn declaration filed February 4, 2021 (page 4, point 17), Applicant states “an unexpected result of the study was that peptides and proteins in WPH and alpha-lactalbumin appear to protect lactoferrin from in vitro digestion”.  The declaration of Bo Lonnerdal was provided to confirm that the Exhibit A, Liu et al, had an error in Figure 2.  In short, the figure legend incorrectly labeled the western blots that were probed with Lactoferrin or OPN antibody to look at lactoferrin and OPN complex.
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that Yanhong teaches wherein the WPH and alpha-lactalbumin are about 65% of the protein component which falls within the scope of the instant claims.  For example as stated above, the total amount of alpha-lactalbumin (1.6 +.064 (lactalbumin from milk) is 1.664), hydrolyzed whey protein (1.7) is 3.364.  The percentage amount of the total WPH, alpha-lactalbumin of the total protein is 3.364/5.181 is roughly 64.9% which falls within the range of 15-75%.  Furthermore, Yanhong teaches wherein the WPH is 32.8% of the protein component (1.7/5.181=32.8%) which falls within the claimed range.  Regarding Applicants’ arguments of unexpected results regarding the combination of WPH and lactalbumin protecting lactoferrin and potentiating activity of lactoferrin, it is unclear how the findings of Liu et al (reference provided in the declaration filed 10/15/2020) are within scope of the instant claims.  Liu et al do not provide amounts of each component in the formulations (WPH, lactoferrin or alpha-lactalbumin); 
02008503.DOCX
New Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 118, 172-176 and 181-190 are rejected under 35 U.S.C. 103 as being unpatentable over Yanhong (CN104430899 A, cited previously) as evidenced by Layman (Nutrition Reviews, VR Vol. 76(6):444–460, 2018, cited previously) in view of Wang (US8524658 B2, cited previously) and Wittke (WO2014099134 A1). 
Yanhong teaches an infant formula comprising raw milk at 57-62% of the formulation (which milk is 3.3% protein as evidenced by Layman, thus the raw milk protein would be 1.881- 2.064 % of the formulation, which would be 1.881-2.064 grams of protein per 100mL); hydrolyzed whey at 1.7-1.87% of the formulation and 1.6% to 2.2% of added alpha-lactalbumin in the formulation. 
 Yanhong teaches that the raw milk is Cow’s milk and whole milk (see bottom of page 7 of translation).  As evidenced by Layman, the lactoferrin is present in Cows and Human milk (see page 445, left hand column) at approximately 0.3% of total protein in Cow’s milk and would be approximately .0056-.0061% of the formulation of Yanhong.  Furthermore, the alpha-lactalbumin found in bovine milk is about 3.5% as evidenced by Layman (see abstract, lines 1-2).  Thus, the total amount of alpha-lactalbumin (1.6 +.064 (lactalbumin from milk) is 1.664), hydrolyzed whey protein (1.7-1.87%) and lactoferrin (.0056) is 3.3696.  The remaining protein from the milk is 1.8114.  The percentage amount of the total WPH, alpha-lactalbumin and lactoferrin of the total protein is 3.3696/5.181 is roughly 65% which falls within the range of 15-75%, 
The difference between the instant claims and the formulation of Yanhong is that Yanhong does not teach lactoferrin at a concentration of 1-6%.   

Wittke teaches of “milk-based nutritional compositions comprising lactoferrin and/or a prebiotic component, wherein, when combined, the lactoferrin and prebiotic component may exhibit additive or synergistic beneficial effects on the health and development of a pediatric subject” (see abstract).  Wittke further teaches “Further, human lactoferrin appears to have a positive effect on the symptoms of diarrheal diseases. Yet some women are unwilling or unable to breastfeed. Accordingly, in an effort to mimic breast milk, it would be beneficial to provide a nutritional composition for a pediatric subject that contains lactoferrin from a non-human source” (See paragraph 0005).  Wittke teaches “up to about 5 g/100 kcal of a protein source, more preferably about 1 g/100 kcal to about 5 g/100 kcal of a protein source” and “at least about 10 mg/100 kcal of lactoferrin, more preferably from about 70 mg/100 kcal to about 220 mg/100 kcal of lactoferrin…” (See paragraph 0011 and also claims 5-6).  The percentage of lactoferrin of the total protein overlaps with the range of 1-6% lactoferrin.  For example, 10 mg of lactoferrin with a total protein of 1 grams is approximately 1%.  Wittke teaches that “The present disclosure relates generally to milk-based nutritional compositions comprising lactoferrin that are suitable for administration to a pediatric subject. Additionally, the disclosure relates to methods of supporting and promoting gastrointestinal health, immune function, cognitive development and brain function and to methods of reducing psychological stress in a pediatric subject via administration of milk-based nutritional compositions comprising lactoferrin and a prebiotic component” (see paragraph 0021).
It would have been obvious before the effective filing date of the claimed invention to increase the amount of lactoferrin in the infant formulation of Yanhong to at least 1% of the total protein.  One of ordinary skill in the art would have been motivated to do so to improve brain development, cognitive function in infants and protect against microorganisms in infants.  There is a reasonable expectation of success given that lactoferrin supplementation in infant formula is known in the art for supporting GI health, immune function and cognitive development.

As stated above, the total amount of alpha-lactalbumin (1.6 +.064 (lactalbumin from milk) is 1.664), hydrolyzed whey protein (1.7), and lactoferrin (.0484, 1% of the total protein) is 3.4124.  The remaining protein from the milk is 1.8114.  The percentage amount of the total WPH, alpha-lactalbumin and lactoferrin of the total protein is 3.4124/5.2238 is roughly 65.3% which falls within the range of 15-75%.  
Regarding claim 173, 1.7:1.664% of the WPH and alpha-lactalbumin meets the limitations of about 1:1 ratio.
Regarding claim 174, Yanhong teaches wherein the WPH and alpha-lactalbumin are about 65% of the protein component.  For example as stated above, the total amount of alpha-lactalbumin (1.6 +.064 (lactalbumin from milk) is 1.664), hydrolyzed whey protein (1.7) is 3.364.  The remaining protein from the milk is 1.8114.  The percentage amount of the total WPH, alpha-lactalbumin of the total protein is 3.364/5.181 is roughly 64.9% which falls within the range of 15-75%, 
Regarding claim 175, Yanhong teaches wherein the WPH is 32.8% of the protein component (see calculations above).
Regarding claims 182-183, Yanhong teaches wherein the raw milk is whole milk and cow’s milk (see bottom of pages 4 and 7, raw milk (full fat) or skimmed). 
Regarding claims 185-186, Yanhong teaches wherein the formulation comprises fat (see claim 1) and wherein the fat is vegetable oil (see page 4, third paragraph, page 5, second paragraph).
Regarding claims 187-188, Yanhong teaches wherein the formulation comprises lactose (see claim 1).
Regarding claim 189, Yanhong teaches wherein the formulation is a powder (see abstract).
Regarding the amount WPH (claim 175), the amount of alpha-lactalbumin (claim 176) and the amount of milk protein (claim 184), the varying amounts found in instant claim 190, Yanhong teaches ranges that overlap with these percentages.  Nevertheless, the amounts of WPH, milk and alpha-lactalbumin are considered result-effective variables and there is motivation to optimize result-effective variables (see MPEP 2144.05).  Furthermore, MPEP states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Therefore, it would have been obvious to optimize the amount of each component to achieve optimal activity and therapeutic effectiveness in infants. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.

Response to Applicant’s Arguments
In applicants arguments filed October 15, 2020, Applicant argues that “Yanhong recites further alpha-lactalbumin supplementation of 1.6 % to 2.2 % of the formula. The only information that Yanhong gives about the source of supplemental alpha-lactalbumin is that the "Alpha lactalbumin powder" is "purchased from Shanghai Nuoshen Food Trade Co., Ltd." Attached to this paper are several pages from the English-language website of Shanghai Nuoshen Food Trade Co., Ltd. (www.nuoshen.com), all of which captured in March 2015 by the Internet Archive Wayback Machine (archive. org). It is known that 41 % of the protein in ALPHA-10 is alpha-lactalbumin. (See, e.g., the attached pages taken from Arla's website on 15 October 2020.) Therefore, if it supplies the recited amount of alpha-lactalbumin, then it supplies total protein equal to 3.9 % to 5.37 % of Yanhong's formula. 
Table 1 presents these protein components in terms of the amount of each component, by weight, per hundred grams in Yanhong's formula. Table 2 presents these individual protein components by percentage (w/w) of the total protein in Yanhong's formula.
Applicant’s arguments have been fully considered but not found persuasive.  Yanhong teaches 1.6% to 2.2% alpha-lactalbumin (see claim 1).  In particular Yanhong teaches “The content of the alpha lactalbumin be 1.6%~2.2%” (see translation, page 5 first two lines).   One cannot assume that Yanhong was implying that the lactalbumin percentage was the percentage of a powder, but rather the percentage of the total composition.  Nevertheless, if one did assume that Yanhong meant 1.6-2.2% lacprodan Alpha-10 powder (41% lactalbumin), the calculation would be as follows.
The lactalbumin percent would be 0.656-902 (41% of lactalbumin of Yanhong). Thus, the total amount of alpha-lactalbumin (0.656-902 +0.064 (lactalbumin from milk) is 0.72-0.996), hydrolyzed whey protein (1.7-1.87%) and 1% lactoferrin (0.045) is 2.7005.  The remaining protein from the milk is 1.8114.  The percentage amount of the total WPH, alpha-lactalbumin and lactoferrin of the total protein is 2.705 (the higher end of the lactalbumin range)/4.5164 is roughly 59.8% which still falls within the range of 15-75%.  Furthermore, the lactalbumin amount would be about 22%.  Regarding Table 1, it is unclear how Applicant’s obtained their percentages for each component. Further explanation is required given that percentages per total protein do not seem to be accurate.
In applicants arguments filed October 15, 2020, Applicant further argued “As amended, independent claim 118 recites a formulation for oral administration that comprises a protein component, where the protein component refers to the entire amount of protein that the formula comprises. The protein component includes one or more immunoprotective proteins, including lactoferrin, and the lactoferrin comprises about 1 % to about 6 % by weight of the protein component.  As the examiner acknowledges, Yanhong does not teach or suggest a formulation comprising a protein component such that lactoferrin is 1 % to 6 % of the protein component. (Office Action at 8.) Instead, the examiner cites Wang for this limitation, asserting that Wang teaches lactoferrin supplementation, including concentrations of 1 %. (Office Action at 8.) But it is respectfully submitted that Wang does not teach or suggest a formulation that comprises a protein component such that lactoferrin is 1 % to 6 % of the total protein component. To the contrary, in a passage that the examiner cites (see Office Action at 8), Wang writes: For example, the composition of the present invention may contain lactoferrin in a concentration of at least 0.75 % (w/w), preferably at least 1 % (w/w). (Col. 3, lines 55-57.) The plain meaning of the quotation is that, according to Wang, lactoferrin makes up at least 0.75 % by weight, and preferably at least 1 % by weight, of the entire composition. The applicant therefore respectfully submits that for Wang to teach a protein component of about 1 %, as the examiner holds, the formulation would have to be all protein, or nearly so.” Referring to Table 1 above, Yanhong's formula is 7.48 % to 9.28 % protein. If Yanhong were modified to include the minimum concentration of lactoferrin that Wang discusses, the modified formulation would be at least 0.75 % lactoferrin, and lactoferrin would thus make up at least 8.08 % of Yanhong's protein component. This is more than 133 % of the maximum claimed concentration of lactoferrin. The MPEP is clear that for a claimed range to be obvious in view of the prior art, the claimed range must overlap or be inside ranges disclosed by the prior art, or at least be close to them. MPEP @ 2144.05(I).  The examiner writes also that the amount of lactoferrin is a result-effective variable and that it is not inventive to discover optimal or workable ranges  for such variables through routine experimentation. (Office Action at 9.) The applicant respectfully submits that this analysis is flawed. First, it is not clear what "result" the examiner believes is to be optimized by experimentally varying the concentration of lactoferrin in the formulation. It is respectfully submitted that without such identification, it cannot meaningfully be said that routine experimentation would suffice to achieve the result. 
Second, it is not clear what sort of experimentation would be considered "routine" in this context. Third, "[a] prima facie case of obviousness may also be rebutted by showing that the art, in any material respect, teaches away from the claimed invention." MPEP § 2144.05(III)(B). And as discussed above, Wang teaches a minimal acceptable concentration of lactoferrin that is 133 % of the claim maximum claimed value for lactoferrin. 
For the foregoing reasons, the applicant respectfully submits that independent claim 118 is not obvious over the cited prior art. Claims 172- 74, 175-76, 181-83, and 185-89 depend directly or indirectly from claim 118, and it is respectfully submitted that these claims are also allowable at least because they include allowable subject matter. The applicant therefore respectfully asks the examiner to reconsider and to withdraw the rejection of these claims.   Applicants further argue in the response filed February 4, 2021, that lactoferrin is not considered a result-effective variable and one would not have thought to optimize lactoferrin in the presence of WPH and alpha-lactalbumin.
Applicant’s arguments have been fully considered but not found persuasive.  Wang teaches infant feeding formulations supplemented with lactoferrin (see column 4, lines 35-37).  Wang teaches that lactoferrin supplementation improves brain development and cognitive functioning (see column 8, lines 62-65) and in particular in infants (see column 2, lines 6-10).  Wang teaches various concentrations including 1% of the formulation (see column 3, lines 53-58).  
Furthermore, Wittke teaches of “milk-based nutritional compositions comprising lactoferrin and/or a prebiotic component, wherein, when combined, the lactoferrin and prebiotic component may exhibit additive or synergistic beneficial effects on the health and development of a pediatric subject” (see abstract).  Wittke further teaches “Further, human lactoferrin appears to have a positive effect on the symptoms of diarrheal diseases. Yet some women are unwilling or unable to breastfeed. Accordingly, in an effort to mimic breast milk, it would be beneficial to provide a nutritional composition for a pediatric subject that contains lactoferrin from a non-human source” (See paragraph 0005).  Wittke teaches “up to about 5 g/100 kcal of a protein source, more preferably about 1 g/100 kcal to about 5 g/100 kcal of a protein source” and “at least about 10 mg/100 kcal of lactoferrin, more preferably from about 70 mg/100 kcal to about 220 mg/100 kcal of lactoferrin…” (See paragraph 0011 and also claims 5-6).  The percentage of lactoferrin of the total protein overlaps with the range of 1-6% lactoferrin.  For example, 10 mg of lactoferrin with a total protein of 1 grams is approximately 1%.  Wittke teaches that “The present disclosure relates generally to milk-based nutritional compositions comprising lactoferrin that are suitable for administration to a pediatric subject. Additionally, the disclosure relates to methods of supporting and promoting gastrointestinal health, immune function, cognitive development and brain function and to methods of reducing psychological stress in a pediatric subject via administration of milk-based nutritional compositions comprising lactoferrin and a prebiotic component” (see paragraph 0021).
It would have been obvious before the effective filing date of the claimed invention to increase the amount of lactoferrin in the infant formulation of Yanhong to at least 1% of total protein.  One of ordinary skill in the art would have been motivated to do so to improve brain development, cognitive function in infants and protect against microorganisms in infants.  There is a reasonable expectation of success 
Furthermore, the amount of lactoferrin in addition to the WPH, alpha-lactalbumin and milk in the composition are considered result-effective variables and there is motivation to optimize result-effective variables (see MPEP 2144.05).  With regards to applicant’s arguments that Lactoferrin is not considered a result-effective variable, the Examiner respectfully disagrees.  Wang teaches clearly varying effects with different concentrations of lactoferrin (see figure 1).  Furthermore, Wittke teaches that “the type and concentration of proteins used in a formula matrix may also modulate the intestinal microbiota” (See paragraph 0009).  Wittke also teaches it is desirable to provide an infant formula that closely mimics human milk (see paragraph 0009) which human milk has higher concentrations of lactoferrin as evidenced by Layman.
Furthermore, MPEP states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Therefore, it would have been obvious to optimize the amount of lactoferrin, WPH, alpha-lactalbumin and milk to achieve optimal activity and therapeutic effectiveness in infants and mimic human milk as closely as possible. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
As stated above, the total amount of alpha-lactalbumin (1.6 +.064 (lactalbumin from milk) is 1.664), hydrolyzed whey protein (1.7), and lactoferrin (.0484, 1% of the total protein and composition of Yanhong) is 3.4124.  The remaining protein from the milk is 1.8114.  The percentage amount of the total WPH, alpha-lactalbumin and lactoferrin of the total protein is 3.4124/5.2238 is roughly 65.3% which falls within the range of 15-75%.  
In applicants arguments filed October 15, 2020 and in the arguments filed February 4, 2021, Applicant argues “Like claim 118, discussed above, claim 190 recites a formulation for oral administration comprising a protein component, in which lactoferrin comprises about 1 % to about 6 % by weight of the protein component. It is therefore respectfully submitted that claim 190 is not obvious over Yanhong, Layman, and Wong for the same reasons as claim 118. 
But it is further submitted that claim 190 includes additional limitations that no cited reference teaches or suggests. Specifically, claim 190 recites a formulation that comprises a protein component and milk, wherein: the protein component, designating the entire amount of protein comprised by the formula, including protein naturally occurring in the milk, comprises whey protein hydrolysate (WPH) protein, alpha-lactalbumin, and lactoferrin, wherein the WPH protein comprises about 26 % to about 35 % by weight of the protein component, the alpha-lactalbumin comprises about 14% to about 20 % by weight of the protein component, and the lactoferrin comprises about 1 % to about 6 % by weight of the protein component.  It is respectfully submitted that the combination of Yanhong, Layman, and Wang does not teach or suggest WPH comprising about 26 % to about 35 % by weight of the protein component, as claim 190 claims. To the contrary, there is no overlap between the possible amounts of WPH according to Yanhong and the range of WPH percentages that claim 190 recites; the maximum value of WPH according to Yanhong, 24.4 % of total protein, is less than the minimum claimed range, which is about 26 % of total protein.  As discussed above, the mere proximity, standing alone, of the claimed range for WPH to the range discussed in Yanhong does not suffice to establish that the claimed range is prima facie obvious. Further, it is respectfully submitted that the prior art does not suggest that the properties of the two ranges are similar, and the claimed range is therefore in fact not prima facie obvious
- 13 - Applicant’s arguments have been fully considered but not found persuasive.  The Examiner respectfully disagrees that Yanhong does not teach wherein the WPH is between 26-35%.   Yanhong teaches wherein the WPH and alpha-lactalbumin are about 65% of the protein component.  For example as stated above, the total amount of alpha-lactalbumin (1.6 +.064 (lactalbumin from milk) is 1.664), hydrolyzed whey protein (1.7) is 3.364.  The remaining protein from the milk is 1.8114.  The percentage amount of the total WPH, alpha-lactalbumin of the total protein is 3.364/5.181 is roughly 65% which falls within the range of 15-75%.  Furthermore, of the 65%, Yanhong teaches wherein the WPH is 32.8% of the protein component (1.7/5.181=32.8%).
In applicants arguments filed October 15, 2020 and in the arguments filed February 4, 2021, Applicants argue unexpected results.  In particular, Applicant states “subsequent data validates the use in formulas of increased levels of WPH, as claim 190 recites. The examiner is respectfully referred to Exhibit A to the declaration of Devon Kuehn, M.D filed October 15, 2020 and submitted with this paper. The paper describes in vitro analyses of lactoferrin and osteopontin in various ratios in a formula protein matrix. (Kuehn Decl., Exh. A at p. 2, lines 23-26.) Substantially the same paper has been published as Lan Liu, Rulan Jiang, and Bo Lonnerdal, Evaluation of Bioactivities of the Bovine Milk Lactoferrin-Osteopontin Complex in Infant Formulas, J. AGRIC. FOOD CHEM. 2020, 68, 22, 6104-6111 (May 20, 2020). The study was sponsored by the applicants. (See Kuehn Decl. Exh. A at p. 17, lines 355-57 ("This study was supported by ByHeart.").) - 17-02008
The study considered the effects of various conditions on in vitro digestion of lactoferrin and osteopontin. (See Kuehn Decl. Exh. A at p. 4, lines 87-89.) One discovery of the study was that peptides and proteins in WPH and alpha-lactalbumin appear to protect lactoferrin from in vitro digestion, potentiating its bioactivity. (See Kuehn Decl. Exh. A at p. 10, lines 201-10.) The study thus supplies a new reason to provide increased levels of WPH in a formula. 
Further, it is respectfully submitted that a person skilled in the art would not seek to increase WPH levels in a formula without a reason. As is well known in the art, excessive levels of protein in a formulation such as an infant formula can cause health problems in those who consume it. For example, consuming too much protein can stress or even damage the kidneys. So increasing the amount of one 
protein component, such as WPH, can mean a trade-off, requiring a decrease in the level of another protein. (See Kuehn Decl. 11 12, 16-17.) It is respectfully submitted that nothing in the cited art provides a reason why a person skilled in the art would choose to make this trade-off by increasing levels of WPH in a formula.  Applicant further argues in the declaration filed 10/15/2020 that “peptide and proteins in WPH and alpha-lactalbumin appear to protect lactoferrin from in vivo digestion potentiating is bioactivity (See Exh A. page 10, lines 201-210). Additionally, in the declaration filed February 4, 2021 (page 4, point 17), Applicant states “an unexpected result of the study was that peptides and proteins in WPH and alpha-lactalbumin appear to protect lactoferrin from in vitro digestion”.
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that Yanhong teaches wherein the WPH and alpha-lactalbumin are about 65% of the protein component.  For example as stated above, the total amount of alpha-lactalbumin (1.6 +.064 
Application No. 15/829,703 
Attorney Docket No.A257-1 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                           

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654